                                       UNITED STATES DISTRICT COURT
                                       EASTERN DISTRICT OF LOUISIANA
 DAX STRATTMAN                                                                     CIVIL ACTION

 VERSUS                                                                            NO. 19-8677


 ROBERT TANNER, WARDEN, et al.                                                     SECTION: G


                                                           ORDER

           “A COA [Certificate of Appealability] will issue only if the requirements of [28 U.S.C.]

§ 2253 have been satisfied.”1 Section 2253(c) permits issuance of a COA when “a petitioner has made

a ‘substantial showing of the denial of a constitutional right.’”2 “Under this standard, when a district

court denies habeas relief by rejecting constitutional claims on their merits, ‘the petitioner must

demonstrate that reasonable jurists would find the district court’s assessment of the constitutional

claims debatable or wrong.’”3 When the district court denies the petition on procedural grounds

without reaching the merits, the petitioner must show “that jurists of reason would find it debatable

whether the petition states a valid claim of the denial of a constitutional right and that jurists of reason

would find it debatable whether the district court was correct in its procedural ruling.”4




           1
               Miller-El v. Cockrell, 537 U.S. 322, 336 (2003).
           2
               Id. (quoting 28 U.S.C. § 2253(c)).
           3
               McGowen v. Thaler, 675 F.3d 482, 498 (5th Cir. 2012) (quoting Slack v. McDaniel, 529 U.S. 473, 484
(2000)).
           4
               Id. (quoting Slack, 529 U.S. at 484).


                                                                  1
         The petitioner must demonstrate “‘something more than the absence of frivolity or the

existence of mere ‘good faith’ on his or her part.’”5 However, a COA should not be denied “merely

because [the court] believes the applicant will not demonstrate an entitlement to relief.”6 In addition

“any doubts as to whether a COA should be granted are resolved in the petitioner’s favor,”7 and the

severity of the penalty may be a consideration in deciding whether a petitioner has made a “substantial

showing.”8

         For the reasons set forth in this Court’s Order and Reasons, Petitioner’s claims brought under

Section 2254 are untimely.9 Moreover, this issue would not engender debate among reasonable jurists.

Accordingly,

         IT IS HEREBY ORDERED that a Certificate of Appealability is DENIED.

                                      23rd day of August, 2019.
         NEW ORLEANS, LOUISIANA, this _____



                                                                _________________________________
                                                                NANNETTE JOLIVETTE BROWN
                                                                CHIEF JUDGE
                                                                UNITED STATES DISTRICT COURT




         5
             Id. (quoting Miller-El, 537 U.S. at 338).
         6
             Id. (quoting Miller-El, 537 U.S. at 337).
         7
             Id.
         8
          See id.; Hill v. Johnson, 2010 F.3d 481 484 (5th Cir. 2000) (“[W]e may consider the severity of his penalty in
determining whether he has met his ‘substantial showing’ burden.”).
         9
          A certificate of appealability is not necessary for claims presented under 28 U.S.C. § 2241. Canady v. Cockrell,
54 F. App'x 406 (5th Cir. 2002) (citing Ojo v. INS, 106 F.3d 680, 681-82 (5th Cir.1997).

                                                            2
